DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims rejected under 35 USC 103:
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that “While Roy may show a means for transmitting data packets and acknowledgment packets in a superframe (e.g., number of slots, data rate, delay requirements), Roy makes no mention of the slotted-CSMA/CA period (SCP), the beginning of SCP, total number of C-slots and C-slot duration. At least for this reason, Roy also fails to teach the specific information included in the beacon frame as recited in the above limitation (iii).” Applicant further argues that “Zhang chooses between CSMA and TDMA methods for transmission based on the priority of messages, yet fails to teach the precise configuration in which only the authentication request and acknowledgement are transmitted using CSMA/CA method while the authentication response and the association request/response are transmitted using TDMA method, as recited in the above limitations (i) and (ii).”
In response, it is noted that Roy discusses CSMA/CA techniques as a known standard (e.g., [0002] and [0025] of Roy), and that its system is further operable to function using both CSMA/CA or TDMA capabilities for communication (e.g., [0039] and [0041] of Roy). At least [0057] of Roy discusses broadcasting a beacon signal defining a superframe, while at least [0062]-[0071] of Roy discuss the structure of its superframe. At least [0037] and [0063] of Roy concern a slot duration and a number of slots required, while at least [0092] of Roy concerns desired time epochs for slot durations. Since Roy appears to implement the CSMA/CA 
Further in response, it is noted that Zhang discloses that vehicles transmit initial messages via CSMA in the RS period for determining TDMA parameters (para. 2 on page 1204), and that there is a TDMA-based TS period following the RS period. The TDMA-based period is used for subsequent safety and control messages (para. 1 of 3.1 on page 1202). In at least [0057]-[0058] of Roy, there is an initial beacon-based period and subsequent response. It is considered that the combination of Roy and Zhang would comprise an initial CSMA/CA-based beacon period (using the beacon information discussed above) and a subsequent TDMA-based response, which is possible to implement due to Roy’s system being operable to use both standards. 
Finally, Applicant argues that “Roy and Zhang also do not provide any rationale for one of ordinary skill in the art to provide such features so as to reach the claimed invention. Therefore, these references, whether considered separately or in combination, cannot support an obviousness rejection.” In response, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both the Roy and Zhang references identify the weaknesses of pure CSMA/CA and further recite hybrid CSMA/TDMA schemes as solutions (e.g., [0002] and [0006] of Roy and the abstract of Zhang). For instance, the cited portions of Zhang discuss combining the two to improve broadcast performance in VANETs. It is further noted that the cited portions of US 2012/0063397 A1 discuss additional QoS benefits from using different schemes as needed. 

	Applicant argues that the dependent claims are allowable for the same reasons as argued above concerning the independent claims. Since the independent claim rejections are maintained, the dependent claim rejections are likewise maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “beacon frame transmitting unit; authentication unit; association unit” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For instance, 200 in FIG. 2 of the specification with respect to an exemplary device (station authentication apparatus) housing said units. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2008/0089311 A1) in view of “A Scalable CSMA and Self-Organizing TDMA MAC for IEEE 802.11 p/1609.x in VANETs,” hereinafter “Zhang.”

Regarding claim 1, Roy discloses: A station authentication apparatus for Internet of Things (loT) registration, comprising: 
a beacon frame transmitting unit that transmits a beacon frame to a plurality of stations, 
Refer to at least [0025]-[0027] of Roy with respect to a network of nodes comprising network nodes and access nodes.
Refer to at least [0034], [0039]-[0040], and [0062]-[0071] of Roy with respect to a beacon and superframe associated with 802.11 and CSMA/CA.
Refer to at least [0057] of Roy with respect to an access node transmitting the beacon.
an association unit that transmits an authentication response frame or an association response frame to each of the stations in a second method, 
Refer to at least [0035] and [0039]-[0040] of Roy with respect to TDMA.
Refer to at least [0057]-[0058] of Roy with respect to a network node associating with the access node responsive to obtaining the beacon.
wherein the beacon frame includes at least one of information on beacon interval, beacon period, authentication control threshold value, Medium Access Control (MAC) address for a non-registered station, and association identification of a registered station using a T-slot.
Refer to at least FIG. 5-6 and [0062]-[0071] of Roy with respect to information carried within the beacon and superframe. 
wherein the beacon frame further includes information on a slotted-CSMA/CA period, a beginning of the slotted-CSMA/CA period, number of total C-slots, and duration of each C-slot.
Refer to at least [0037], [0063], and [0092] of Roy with respect to the beacon and superframe including a slot duration, a number of slots required, and desired time epochs for slot durations. Further refer to at least [0002] and [0025] of Roy with respect to CSMA/CA standards. 
Roy discusses 802.11 and CSMA/TDMA capabilities, but does not appear to explicitly disclose: an authentication unit that receives an authentication request frame from the plurality of stations in a first method; wherein the first method is slotted Carrier Sense Multiple Access with Collision Avoidance (slotted-CSMA/CA), wherein the second method is Time Division Multiple Access (TDMA). However, Roy in view of Zhang discloses: an authentication unit that receives an authentication request frame from the plurality of stations in a first method; wherein the first method is slotted Carrier Sense Multiple Access with Collision Avoidance (slotted-CSMA/CA), wherein the second method is Time Division Multiple Access (TDMA).
Refer to at least 3-1 on page 1202, and to 3.2 on page 1204 of Zhang with respect to a TDMA TS period and a CSMA RS period; transmitting and receiving Hello-New messages during the RS period.
The teachings of Roy and Zhang concern a hybrid CSMA / TDMA protocol, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Roy to include a CSMA and TDMA period for at least the reasons discussed in the abstract of US 2012/0063397 A1 (i.e., quality of service).

Regarding claim 3, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning CSMA, TDMA, and the beacon / superframe).

Regarding claim 6, it is rejected for substantially the same reasons as claim 3 above, and further in view of at least FIG. 9 and TABLE 1 of Roy.

Regarding independent claim 7, it is rejected for substantially the same reasons as independent claim 1 above (i.e., the citations and the obviousness rationale).

Regarding claim 9, it is rejected for substantially the same reasons as claim 3 above.



Regarding claim 13, it is rejected for substantially the same reasons as claims 2-3 above.

Regarding claim 15, it is rejected for substantially the same reasons as claim 1 above.

Claims 4-5, 10-11, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Zhang as applied to claims 1, 3, 6, 9, 12-13, and 15 above, and further in view of Wang (US 2015/0003358 A1).

Regarding claim 4, Roy-Zhang does not disclose: wherein the beacon frame transmitting unit increments or initializes the authentication control threshold value under a predetermined condition based on management queue size of the station authentication apparatus and number of successful authentications and/or associations in a previous beacon interval. However, Roy-Zhang in view of Wang discloses: wherein the beacon frame transmitting unit increments or initializes the authentication control threshold value under a predetermined condition based on management queue size of the station authentication apparatus and number of successful authentications and/or associations in a previous beacon interval.
Refer to at least [0086] and [0094] of Wang with respect to an authentication control threshold value generated by an AP. The value may be sent via beacon signal.
The teachings of Roy-Zhang and Wang are drawn to wireless connectivity between access and network nodes, as well as to similar protocols, and are considered to be within the same field of endeavor and combinable as such.


Regarding claim 5, it is rejected for substantially the same reasons as claim 4 above (i.e., the citations and obviousness rationale).

Regarding claims 10-11, they are substantially similar to claims 4-5 above, and are therefore likewise rejected.

Regarding claims 16 and 18-19, they are rejected for substantially the same reasons as claims 4-5 above (i.e., the citations and obviousness rationale).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Zhang as applied to claims 1, 3, 6, 9, 12-13, and 15 above, and further in view of Yoshizawa (US 2012/0099559 A1).

Regarding claim 14, Roy-Zhang does not disclose: before the transmission of the beacon frame, comprising adaptively adjusting duration of the slotted-CSMA/CA period and duration of the slotted-TDMA period, wherein the adjustment comprises: setting a current slotted-CSMA/CA period under a predetermined condition; and setting a current slotted-TDMA period by subtracting the current slotted-CSMA/CA period and the beacon period from the beacon interval. However, Roy-Zhang in view of Yoshizawa discloses: before the transmission of the beacon frame, comprising adaptively adjusting duration of the slotted-CSMA/CA period and duration of the slotted-TDMA period, wherein the adjustment comprises: setting a current slotted-CSMA/CA period under a predetermined condition; and setting a current slotted-TDMA period by subtracting the current slotted-CSMA/CA period and the beacon period from the beacon interval.
Refer to at least [0012] and [0015] of Yoshizawa with respect to dynamically determining a ratio between CSMA and TDMA periods associated with a beacon.
The teachings of Yoshizawa concern CSMA / TDMA and are considered to be combinable with those of Roy-Zhang concerning such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Roy-Zhang to include dynamically determining a CSMA / TDMA ratio for at least the reasons discussed in the cited portions of Yoshizawa.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Zhang as applied to claims 1, 3, 6, 9, 12-13, and 15 above, and further in view of “Collision-Minimizing CSMA and Its Applications to Wireless Sensor Networks,” hereinafter “Tay.”

Regarding claim 17, Roy-Zhang does not disclose: in the reception of each authentication request frame, wherein the first method is slotted Carrier Sense Multiple Access with Collision Avoidance (slotted-CSMA/CA), wherein each of the plurality of stations receiving the beacon frame uses an Nth backoff slot selected by Sift geometric probability distribution and transmits the authentication request frame, where N is a natural number. However, Roy-Zhang in view of Tay discloses: in the reception of each authentication request frame, wherein the first method is slotted Carrier Sense Multiple Access with Collision Avoidance (slotted-CSMA/CA), wherein each of the plurality of stations receiving the beacon frame uses an Nth backoff slot selected by Sift geometric probability distribution and transmits the authentication request frame, where N is a natural number.
Refer to at least pages 1053-1054 of Tay with respect to sift, CSMA, and a backoff distribution.
The teachings of Tay concern CSMA / TDMA and are considered to be combinable with those of Roy-Zhang concerning such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Roy-Zhang to include support for Sift for at least the reasons specified in the introduction of Tay.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432